Citation Nr: 1047300	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served in the Illinois Air National Guard with 
periods of active duty from August 1982 to April 1983, from 
October to November 1997, from February 2003 to January 2004, and 
from December 2004 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois.  
During the pendency of this appeal, the Veteran's claims file was 
transferred to the Regional Office in Winston-Salem, North 
Carolina (RO).  This matter also comes to the Board on appeal 
from a May 2010 rating decision by the RO. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's sleep apnea cannot be reasonably disassociated 
from his military service.

2.  The evidence of record demonstrates that the Veteran's 
currently diagnosed major depressive disorder is related to his 
military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in or due to military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Major depressive disorder was incurred in or due to military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claims of entitlement to service 
connection for sleep apnea and major depressive disorder, because 
the claims are granted.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In August 2006, the Veteran submitted a claim of entitlement to 
service connection for sleep apnea, which was denied June 2007.  
After 3 subsequent rating decisions confirming and continuing the 
denial, the Veteran perfected an appeal.  In February 2010, the 
Veteran submitted a claim of entitlement to service connection 
for major depressive disorder, which was denied in May 2010.  
Thereafter, the Veteran perfected an appeal.  Both claims have 
been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).



I.  Sleep Apnea

On April 17, 2006, the Veteran underwent a sleep study that 
resulted in a diagnosis of sleep apnea, worse during the rapid 
eye movement phase of sleep.  Further, the study demonstrated 
upper respiratory resistance syndrome and periodic limb movement 
disorder.  At a follow-up appointment on April 28, 2006, T.F.K., 
M.D., rendered a diagnosis of sleep apnea with sleep 
fragmentation, which was "significant" during rapid eye 
movement sleep.  Dr. T.F.K. further rendered diagnoses of 
periodic limb movement disorder and abnormal airway, grade 3.  
Dr. T.F.K. related the Veteran's daytime sleepiness to his sleep 
disorder breathing, but did not provide an opinion as to the 
relationship between the Veteran military service and his sleep 
apnea.

An August 5, 2006 service treatment report demonstrated that the 
Veteran had been provided a diagnosis of sleep apnea and that he 
was prescribed a continuous positive airway pressure machine.  
Because of this diagnosis, a Medical Examination Board was to be 
convened to assess the Veteran's qualification for continued 
military service.

In a November 6, 2006 memorandum, D.B., a lieutenant colonel in 
the Air National Guard and the Veteran's commanding officer, 
stated that the Veteran's medical condition "significantly" 
interfered with the performance of his military duties.  Lt. Col. 
D.B. then stated that the Veteran "could not fulfill" his 
military obligations due to his "diagnosis," did not meet 
worldwide qualification, and would be at risk if deployed.

In December 2006, the Veteran was deemed medically unqualified 
for worldwide duty.

In letters dated in October 2007 and June 2008, the Veteran's 
spouse stated that she noticed that the Veteran's sleep pattern 
severely changed after he returned from foreign deployment in 
January 2004.  She said that he would fall asleep when he sat 
down even after getting several hours sleep.  Further, she said 
that the Veteran only started snoring after this overseas 
deployment and that his snoring became so severe that he slept in 
a different room so she and their children were not disturbed.  
Moreover, she recounted an incident where the Veteran fell asleep 
while driving.  After this incident, she scheduled an appointment 
for the Veteran to undergo a sleep study, which resulted in the 
April 2006 diagnosis of sleep apnea.

In a letter dated in February 2008, Lt. Col. D.B. stated that the 
Veteran was deployed in 2003.  During this deployment, the 
Veteran was transferred to another unit his deployment was 
extended for a few months.  Upon the Veteran's return from the 
extended deployment, Lt. Col. D.B. noticed a change in the 
Veteran's performance.  He was not "as attentive" and seemed 
"very fatigued."  The Veteran re-deployed during Operation 
Enduring Freedom in 2004 and, when he returned, Lt. Col. D.B. 
noted that the Veteran's condition was worse.  

In another letter dated in February 2008, the Veteran's full-time 
military supervisor stated that he noticed a change in the 
Veteran's "alertness" after he returned from foreign deployment 
in January 2004.  The supervisor noted regular instances of the 
Veteran falling asleep at his desk.  He was then re-deployed in 
2004 during Operation Enduring Freedom, returning in 2005.  

In a June 2008 letter, Dr. T.F.K. stated that the Veteran had 
been his patient for years prior to March 2006.  In March 2006, 
the Veteran exhibited symptoms suggestive of obstructive sleep 
apnea, a diagnosis that was later confirmed via the April 2006 
sleep study.  Dr. T.F.K. wrote another letter, dated in November 
2008, wherein he stated that the Veteran had been under his care 
since 1995.  Ultimately, Dr. T.F.K. opined that it was "highly 
probable" that the Veteran experienced obstructive sleep apnea 
dating back to at least 2005.

In a letter dated in October 2010, Dr. T.F.K. stated that he 
treated the Veteran from 1995 to 2007, but that, prior to 2005, 
the Veteran did not exhibit any symptoms of sleep apnea.  Dr. 
T.F.K. stated that the first diagnosis of sleep apnea was in 
2006.

In November 2010, the Veteran and his spouse testified at a Board 
hearing.  The Veteran and his spouse testified as to the timing 
of the onset of symptoms related to his sleep apnea, which they 
marked as sometime during the Veteran's 2003 overseas deployment.  
The Veteran's spouse testified that the Veteran did not exhibit 
visible or audible symptoms of a sleep disorder, such as snoring, 
gasping, or kicking, prior to the Veteran's February 2003 
deployment.  Upon his return, the Veteran's spouse testified that 
he exhibited these symptoms.

Lay evidence is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Further, lay evidence is competent and sufficient in certain 
instances related to medical matters.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Specifically, such instances include 
establishing a diagnosis of a condition when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  

The Veteran and his spouse have provided statements and testimony 
that the Veteran did not have observable symptoms, such as 
snoring, gasping, and kicking, prior to the Veteran's February 
2003 deployment, but that he had such symptoms thereafter.  
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  These 
observations were later confirmed by a sleep study to be symptoms 
of sleep apnea.  See Jandreau, F.3d at 1377.  As such, the 
Veteran's and his spouse's statements and testimony serve as 
competent and credible evidence as to the diagnosis and onset of 
the Veteran's current sleep apnea.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. 
Cir. 2006).  Additionally, the Veteran has submitted several 
statements from a commanding officer, a military supervisor, and 
a medical doctor that corroborated the chronology of the onset of 
the Veteran's current sleep apnea.  Although Dr. T.F.K. stated 
that the Veteran did not have sleep apnea symptoms prior to 2005, 
the Board finds that the evidence is at least in equipoise and, 
therefore, applying the benefit-of-the-doubt doctrine, service 
connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


II.  Major Depressive Disorder

In January 2008, the Veteran contacted a VA social worker 
specializing in treating veterans that served during Operation 
Iraqi Freedom and Operation Enduring Freedom.  The Veteran 
complained of headaches, forgetfulness, self-isolation, difficult 
with "word finding" and sentence structure.  The Veteran was 
referred for further mental health evaluation.

In March 2008, the Veteran complained of having a short temper, 
increased alertness, and frequent crying episodes.  He told the 
examiner that he was provided a diagnosis of an adjustment 
disorder in January 2008 based on "increased psychological 
stressors related to his most recent deployment."  The Veteran 
reported being able to "handle things pretty well considering 
the circumstances," but acknowledged a change in his behavior 
since his overseas deployments.  The Veteran asserted that he 
notice engaging in more isolated behaviors, constant scanning of 
rooms and people for potential dangers, but denied flashbacks, 
nightmares, or avoidance symptoms.  After reviewing the Veteran's 
relevant medical history, the examiner ruled out adjustment 
disorder and ruled out posttraumatic stress disorder.  It was 
recommended that the Veteran seek follow-up mental health 
treatment.

In April 2008, the Veteran complained of mild to moderate 
symptoms, such as feeling sad, difficulty concentrating, and lack 
of patience.  He denied homicidal and suicidal ideations.  After 
reviewing his relevant medical history and administering a mental 
status examination, the examiner ruled out chronic adjustment 
disorder.

In November 2009, the Veteran reported speaking to a chaplain 
during his active duty service due to stress.  The Veteran said 
that his then current mood was stable due to his regime of 
prescription medications.  After a mental status examination, the 
diagnosis was major depressive disorder; no etiological opinion 
was rendered.

In a January 2010 letter, M.T.B., a chaplain and lieutenant 
colonel, stated that he and the Veteran had a conversation while 
they were both deployed in 2003.  While M.T.B. was unable to 
provide the specifics of the conversation, he remembered that the 
Veteran seemed "down, sad[,] and tired[,] perhaps even 
depressed."  The Veteran told M.T.B. that his deployment had 
been extended beyond that of his fellow National Guardsmen and 
that he had not planned on being deployed for as long as he was, 
which made him worry about his family and financial situation.  
M.T.B. said that he spoke with the Veteran a few times after the 
initial conversation and M.T.B. saw that the Veteran was 
"struggling," but was not suicidal.

In February 2010, the Veteran complained of being easily 
irritated and frequently losing his temper.  As the result of an 
examination, the diagnosis was major depressive disorder.

In a letter dated in February 2010, M.V.M., M.D., stated that he 
had treated the Veteran since August 14, 2008, during with the 
Veteran reported constant symptoms of anxiety and depression.  
The Veteran also reported a low mood, irritability, a short 
temper, and low energy.  After reviewing the chaplain's January 
2010 letter, Dr. M.V.M. stated that it was his clinical opinion 
that it was "more likely than not" that the Veteran's symptoms 
of anxiety and depression were related to his military service.

In November 2010, the Veteran and his spouse testified at a Board 
hearing.  The Veteran first testified about the circumstances of 
his deployment and the military occupational duties he was 
assigned.  In addition to the stresses associated with the 
escalation of hostilities, he testified about how his spouse lost 
her job and the financial and emotional strain that placed on him 
while he was deployed.  All of which was made worse when his 
deployment was extended.  The Veteran stated that he was then 
required to participate in investigating injuries and deaths of 
fellow service members before his deployment ended.  The Veteran 
testified that, while was he deployed, he and a chaplain spoke 
regularly about the various stresses in his life.  The Veteran's 
spouse testified that the Veteran's temperament and attitude were 
different following his overseas deployments.  After the last 
overseas deployment, she testified that the Veteran returned 
depressed, wanting to argue, and was confrontational, even with 
his children.

Dr. M.V.M. examined the Veteran for more than 2 years, reviewed a 
statement written by a chaplain and lieutenant colonel that spoke 
with the Veteran during his active duty service, and rendered a 
opinion that the Veteran's current major depressive disorder was 
related to his military service.  The evidence of record did not 
include evidence contrary to Dr. M.V.M.'s opinion.  Thus, the 
Board finds that service connection for major depressive disorder 
is warranted.  


ORDER

Service connection for sleep apnea is granted.

Service connection for major depressive disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


